DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election of Species B in the reply filed on 31 August 2021 is acknowledged. Because applicant did not indicate whether this election was made with or without traverse and point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 13 is objected to because of the following informalities:  In line 9 the term “font” should be replaced by --front--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai (US Pat. 4,608,735).
Regarding claim 1, Kasai discloses an apparatus comprising:
a baseplate (21) that is generally planar and includes a front end (24), a back end (22), and a central portion between the front and back ends (Fig. 12 as shown);
a tongue (20) at the front end of the baseplate and adapted to be received and locked in a buckle;
a webbing aperture within the central portion of the baseplate, the webbing aperture including a front edge, a back edge, and first and second side edges (Fig. 12 as shown);
first and second walls (23) extending perpendicularly from the baseplate;
first and second slots (29) respectively within the first and second walls; and

wherein the first and second tabs rest respectively within the first and second slots, and are slidable along a length of the first and second slots and rotatable within at least a majority of the length of the first and second slots, to thereby enable the rotatable lock bar to be slidable along the length of the first and second slots and rotatable in both clockwise and counterclockwise directions within at least the majority of the length of the first and second slots (Column 6, lines 15-22 describe wherein the tabs are “loosely received within the slots.” The term rotatable is considered broad enough to include the limited rotation capable by the tabs within the slots. Applicant has not specified the degree of rotation).

Regarding claim 2, Kasai further discloses the apparatus of claim 1, wherein the adjustable connector is adapted for use with a coated webbing having a length thereof that is received within the webbing aperture and loops around at least 180 degrees of the outer surface of the rotatable lock bar (Fig. 14 as shown), and wherein:
the rotatable lock bar is adapted to lock the adjustable connector in place relative to the coated webbing, in response to a force being applied to the webbing in a direction that is generally opposite the tongue and generally parallel to the baseplate such that a portion of the webbing adjacent to the back edge of the webbing aperture is forced against the back edge of the webbing aperture (Fig. 14 as shown); and


Regarding claim 11, Kasai discloses an apparatus comprising:
a baseplate (21) that is generally planar and includes a front end (24), a back end (22), and a central portion between the front and back ends (Fig. 12 as shown);
a tongue (20) at the front end of the baseplate and adapted to be received and locked in a buckle;
a webbing aperture within the central portion of the baseplate, the webbing aperture including a front edge, a back edge, and first and second side edges (Fig. 12 as shown);
first and second walls (23) extending perpendicularly from the baseplate;
first and second tapered slots (29) respectively within the first and second walls; and
a rotatable lock bar (30) extending between and slidable along a length the first and second tapered slots;
the rotatable lock bar including a central portion (31) having an outer surface and first and second tabs (32) extending from opposing longitudinal ends of the central portion;
each of the first and second tabs having an oval cross-section (Fig. 13).

the lock bar is adapted to lock the adjustable connector in place relative to the coated webbing, in response to a force being applied to the webbing in a direction that is generally opposite the tongue and generally parallel to the baseplate such that a portion of the webbing adjacent to the back edge of the webbing aperture is forced against the back edge of the webbing aperture (Fig. 14 as shown); and
the lock bar is adapted to be moved relative to the coated webbing, in response to a force being applied to the webbing in a direction that is generally perpendicular to the baseplate such that the portion of the webbing adjacent to the back edge of the webbing aperture is not forced against the back edge of the webbing aperture (Fig. 14 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai as applied to claims 1 and 11 above, and further in view of Dziengowski et al. (US 2011/0119874).
Regarding claim 3, Kasai further discloses the apparatus of claim 1, except for wherein the front edge of the webbing aperture comprises an arced front edge that extends between the first and second side edges of the webbing aperture such that a distance between a center of the arced front edge of the webbing aperture and the back edge of the webbing aperture is greater than a respective distance between each of the ends of the arced front edge and the back edge of the webbing aperture.
Dziengowski et al. teaches an apparatus with a webbing aperture (28) with an arced front edge (Fig. 1 as shown).


Regarding claim 4, Kasai further discloses the apparatus of claim 3, wherein the adjustable connector is adapted for use with a coated webbing having a length thereof that is received within the webbing aperture and loops around at least 180 degrees of the outer surface of the rotatable lock bar (Fig. 14 as shown), and
the arced front edge of the webbing aperture provides for increased adjustability of the adjustable connector relative to the urethane coated webbing, in response to a force being applied to the webbing in a direction that is generally perpendicular to the baseplate such that the portion of the webbing adjacent to the back edge of the webbing aperture is not forced against the back edge of the webbing aperture, compared to if the front edge of the webbing aperture was a straight edge extending perpendicularly between the first and second side edges of the webbing aperture (the device as shown in Fig. 1 would perform in the claimed manner).

Regarding claim 5, the combination of Kasai and Dziengowski et al. fail to disclose wherein the arced front edge of the webbing aperture is devoid of any linear segments. It would have been an obvious matter of design choice for Dziengowski et al. to have an arced edge devoid of any linear segments since Applicant has not disclosed that having no linear segments solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the segmented edge.



Regarding claim 7, Dziengowski et al. further teach the invention of claim 1, wherein each of the first and second slots (32, 36) comprises a tapered slot having front end (42, 46) and back end (44, 48), with a width of the front end of the tapered slot being greater than a width of the back end of the tapered slot (Figs. 1-6 as shown).

Regarding claim 13, Kasai further discloses the apparatus of claim 11, wherein:
the oval cross-section of each of the first and second tabs includes a major-axis and a minor-axis that is orthogonal to and smaller than the major-axis (Fig. 13 as shown);
each of the first and second tapered slots has a front end and back end, the front end of each of the first and second tapered slots closer to the front end of the baseplate than to the back end of the baseplate, and the back end of each of the first and second tapered slots closer to the back end of the baseplate than to the front end of the baseplate (Fig. 13 as shown).
Kasai fails to disclose a width of each of the first and second tapered slots is larger at the front end thereof than at the back end thereof; and the major-axis of the oval cross-section of each of the first and second tabs is larger than the width of each of the first and second tapered slots at the back ends thereof.
Dziengowski et al. teaches slots (32, 36) with enlarged front ends (42, 46) wherein the major axis of tabs (38) is greater than a width of the slots at backs (44, 48; Fig. 1 as shown).


Regarding claim 14, Kasai discloses the apparatus of claim 11, except for wherein the front edge of the webbing aperture comprises an arced front edge that extends between the first and second side edges of the webbing aperture such that a distance between a center of the arced front edge of the webbing aperture and the back edge of the webbing aperture is greater than a respective distance between each of the ends of the arced front edge and the back edge of the webbing aperture.
Dziengowski et al. teaches an apparatus with a webbing aperture (28) with an arced front edge (Fig. 1 as shown).
From this teaching of Dziengowski et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an arced front edge to allow for increased adjustability of the webbing.

Regarding claim 15, the combination of Kasai and Dziengowski et al. disclose the invention of claim 14, wherein the distance between the center of the arced front edge of the webbing aperture and the back edge of the webbing aperture is at least 50% greater than the respective distance between each of the ends of the arced front edge and the back edge of the webbing aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the given ratio since it has been held that discovering In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16, Dziengowski et al. further teach the arced front edge of the webbing aperture includes an intermediate arced portion that extends between first and second distal arced portions; and the intermediate arced portion of the arced front edge of the webbing aperture has an arc radius that is greater than a respective arc radius of each of the first and second distal arced portions of the arced front edge of the webbing aperture (Fig. 1 as shown).
From this teaching of Dziengowski et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include stepped arcs to provide sufficient clearance for adjustment while still maintaining structural stiffness.

Regarding claim 17, the combination of Kasai and Dziengowski et al. disclose the apparatus except for wherein the arc radius of the intermediate arced portion of the arced front edge of the webbing aperture is at least three times greater than the respective arc radius of each of the first and second distal arced portions of the arced front edge of the webbing aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the given ratio since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Dziengowski et al. and Merrick (US 5,311,653).

a baseplate (21) that is generally planar and includes a front end (24), a back end (22), and a central portion between the front and back ends (Fig. 12 as shown);
a tongue (20) at the front end of the baseplate and adapted to be received and locked in a buckle;
a webbing aperture within the central portion of the baseplate, the webbing aperture including a front edge, a back edge, and first and second side edges (Fig. 12 as shown);
first and second walls (3) extending perpendicularly from the baseplate;
first and second tapered slots (29) respectively within the first and second walls; and
a rotatable lock bar (30) including a central portion having a textured outer surface  (Column 6, lines 24-27) and first and second tabs (32) having oval cross-sections and extending from opposing longitudinal ends of the central portion;
wherein the first and second tabs rest within, are slidable along, and are rotatable within, the first and second tapered slots to thereby enable the rotatable lock bar to be slidable along a length of the tapered slots, and rotatable in both clockwise and counterclockwise directions within at least a majority of the length of the tapered slots (the device as shown in Fig. 13 is capable of the claimed behavior).
Kasai fails to disclose wherein the front edge of the webbing aperture comprises an arced front edge that extends between the first and second side edges of the webbing aperture such that a distance between a center of the arced front edge of the webbing aperture and the back edge of 
Dziengowski et al. teaches an apparatus with a webbing aperture (28) with an arced front edge (Fig. 1 as shown).
From this teaching of Dziengowski et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an arced front edge to allow for increased adjustability of the webbing.
The combination of Kasai and Dziengowski et al. fail to disclose wherein the distance is at least 50% greater. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the given ratio since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination of Kasai and Dziengowski et al. fail to disclose the first and second slots each sloping downwards towards the back end of the baseplate and the central portion is cylindrical.
Merrick teaches an apparatus wherein slots (21) are sloped downwards towards a back end of a baseplate (Fig. 1 as shown) and cylindrical central portion (12).
From this teaching of Merrick, it would have been obvious to one of ordinary skill in the art at the time of the invention to slope the slots towards the back end of the base plate to provide a narrower path at a back end to better secure a webbing under tension and to use a cylindrical lock bar wherein the lock bar undergoes rotation to achieve uniform securement regardless of rotational orientation of the lock bar.



Regarding claim 20, Dziengowski et al. further discloses wherein the arced front edge of the webbing aperture comprises a piecewise linear curve including at least one linear segment (Fig. 1 as shown).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/            Primary Examiner, Art Unit 3677